DETAILED ACTION
Allowable Subject Matter and Statement for Reasons for Allowance
For the present application which was examined under the pre-AIA  first to invent provisions, Claims 14-17 and 19-36 are allowed over the prior art of record in light of the decision of the Patent Trial and Appeal Board, on 12/11/2020, which is hereby incorporated by reference.  Of these claims, Claim 29, previously withdrawn from consideration under 27 CFR 1.142, is currently rejoined as explained below as dependent from Claim 14.  
Election/Restrictions
Claims 14-17, 19-28 and 30-36 are directed to an allowable coating composition, and Claim 29 is directed to an article of a building panel produced according to the method of Claim 14.  Claim 29 requires all the limitations of allowable claim 14, and Claim 29 was previously withdrawn from consideration as a result of a restriction requirement dated 12/05/2013.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of the subject matter of the inventions being rejoined, as set forth in the Office action mailed on 12/05/2013, is hereby withdrawn, and Claim 29 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787